        Case 3:17-cv-03695-MMC Document 256 Filed 01/28/20 Page 1 of 2




By Electronic Service                                                January 28, 2020

Hon. Jacqueline Scott Corley
U.S. District Court for the Northern District of California
450 Golden Gate Ave.
15th Floor
San Francisco, CA 94102


       Re: Planet Aid, Inc. v. Reveal, No. 3:17-cv-03695-MMC

Dear Judge Corley:

        The parties jointly submit this letter in response to the Court’s January 17, 2020 Order
Regarding Plaintiffs’ Request for Further Depositions, Dkt. 255. Pursuant to that Order, the
parties have been undertaking a meet and confer process regarding further depositions. The
Order requested that the parties provide a joint submission to the Court on or before
January 28, identifying any remaining disputes related to the additional depositions as well as
any agreements, including deposition dates.

       Given that the parties have been conducting Matt Smith’s deposition in San Francisco on
January 27 and 28, and that deposition concluded late afternoon on the 28th, the parties jointly
request more time in which to provide this joint submission to the Court. The parties
respectfully ask the Court for an additional week to submit a joint statement, to Tuesday,
February 4. The parties are cognizant of the Court’s time, and would like to resolve all
additional issues as efficiently as possible.

                                                    Respectfully submitted,

                                                    COVINGTON & BURLING LLP

                                                    By: /s/Ethan Forrest
                                                        Ethan Forrest

                                                    Attorney for Defendants

                                                    NELSON MULLINS RILEY &
                                                    SCARBOROUGH LLP

                                                    By: /s/Phil Busman
                                                        Phil Busman

                                                    Attorney for Plaintiffs
         Case 3:17-cv-03695-MMC Document 256 Filed 01/28/20 Page 2 of 2




                                     ECF CERTIFICATION
         I, Ethan Forrest, am the ECF User whose identification and password are being used to
file this Joint Letter. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that Plaintiffs’
counsel Phil Busman has concurred in this filing.


DATED: January 28, 2020                                COVINGTON & BURLING LLP


                                                       By:   /s/Ethan Forrest
                                                             Ethan Forrest
